DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
PP [0036] of the present specification, lines 7-9 on page 13, contains an error. The phrase “The waist section may be configured… to prevent blood flow around the device our outside the walls of the vessels” (emphasis added) contains a mistake, and it is believed that this line should be amended to “around the device or outside the walls of the vessels” instead.
Appropriate correction is required.
Claim Objections
Claims 1, 5, and 12 are objected to because of the following informalities:
Claim 1, line 5 – “wherein the inflatable balloon configured” is missing a word, and should be amended to recite “wherein the inflatable balloon is configured” instead.
Claim 5, line 9 – “wherein the pulmonary artery experiencing a first blood pressure” contains a grammatical mistake and should be amended to recite “wherein the pulmonary artery experiences a first blood pressure” instead.
Claim 12, line 3 – “configured to allow the inflation fluid passing” contains a grammatical error and should be amended to recite “configured to allow the inflation fluid to pass” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudgins et al. (PGPub US 2009/0118833 A1).’
With respect to claim 1, Hudgins et al. discloses a device for treating heart failure by increasing a patient’s arterial compliance (the device is capable of being used in this way since the claimed structure is identical), the device (see Fig. 3B) comprising: an inflatable balloon (10a) with a first chamber (28) residing in a vein (capable of residing in a vein) and a second chamber (29) residing in a pulmonary artery (capable of residing in a pulmonary artery); and wherein the inflatable balloon (10a) [is] configured to be positioned across an opening created between the vein and the pulmonary artery (capable of being positioned across such an opening, see how 10a straddles across 16), wherein the second chamber (29) is configured to reversibly collapse when a pulmonary artery pressure increases and expand when the pulmonary artery pressure decreases (PP [0037]: "the expandable member 10a-c may be made of compliant material", capable of performing this function because it is a compliant balloon).
Regarding claim 2, Hudgins et al. further discloses wherein the inflatable balloon (10 in Fig. 3B) further comprises a waist section (30) situated between the first chamber (28) and the second chamber (29).
Regarding claim 3, Hudgins et al. further discloses wherein the waist section (30 in Fig. 3B) is configured to allow a fluid to pass from the first chamber (28) to the second chamber (29, 30 in Fig. 3B is in fluid communication with 28 and 29 and therefore allows fluid to pass).
With respect to claim 4, Hudgins et al. further discloses wherein the waist section (30 in Fig. 3B) is configured to seal the opening between the vein and the pulmonary artery in order to prevent blood flow through the opening (capable of sealing openings, see Fig. 3B).
Claims 5-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maini (PGPub US 2019/0029750 A1).
With respect to claim 5, Maini discloses a device for treating heart failure by increasing a patient’s pulmonary arterial compliance (capable of being used in this way), the device (see Figs. 17A-B) comprising: a catheter system (Fig. 7) configured to create an opening between a superior vena cava and a pulmonary artery (PP [0011], capable of creating an opening such as this); an inflatable balloon (14 in Fig. 17A) with a first chamber (142) residing in the superior vena cava (capable of residing there) and a second chamber (144) residing in the pulmonary artery (capable of residing there) wherein the inflatable balloon (14) is configured to be positioned across an opening created between the superior vena cava and the pulmonary artery (capable of being positioned in this way since the claimed structure is identical to the disclosed structure), wherein the pulmonary artery [experiences] a first blood pressure and a second blood pressure during a cardiac cycle, the second blood pressure higher than the first blood pressure (this is inherent to the pulmonary artery) wherein the second chamber (144) is configured to reversibly collapse when the pulmonary artery experiences the second blood pressure (PP [0090]: "Differential expansion of balloon 14 enables balloon 14 inflation to be adjusted based on the needs of the device operator and the conditions present in the patient's heart", PP [0092]: "In general, balloon 14 may be made of either compliant or non-compliant material, or a combination thereof", compliant material will allow it to function in this way).
With respect to claim 6, Maini further discloses wherein the inflatable balloon (14 in Fig. 17A) is further configured to reversibly shuttle in inflation fluid between the first chamber (142) and the second chamber (144) during the cardiac cycle (since 142 and 144 are in fluid communication the balloon is capable of functioning in this way).
Regarding claim 7, Maini further discloses wherein the inflation fluid comprises gas (PP [0057]: "inflation liquid or gas may be passed through inflation holes into balloon 14, inflating balloon 14").
With respect to claim 8, Maini further discloses wherein the first chamber (142 in Fig. 17A) is configured to expand when the second chamber (144) collapses and contract when the second chamber (144) expands (the balloon is capable of functioning in this way because it is compliant).
Regarding claim 9, Maini further discloses wherein the first chamber (142 in Fig. 17A) is configured to expand when the inflatable balloon (14) is filled with an amount of an inflation fluid (capable of functioning in this way since the balloon is compliant).
Regarding claim 10, Maini further discloses wherein the first chamber (142 in Fig. 17A) is configured to exert a pressure on the inflation fluid proportional to the amount of the inflation fluid filling the balloon (by definition any values can be of a proportion to one another, 142 is capable of exerting pressure as it would be in contact with the inflation fluid).
With respect to claim 11, Maini further discloses wherein the amount of the inflation fluid is adjusted in order to control the pressure exerted on the inflation fluid (any adding of inflation fluid can be considered to be an adjustment).
Regarding claim 12, Maini further discloses a waist section (narrowed portion between 142 and 144 in Fig. 17A) positioned across the opening between the superior vena cava and the pulmonary artery (capable of being positioned across such an opening) wherein the waist section (narrowed portion between 142 and 144) is configured to allow the inflation fluid [to pass] between the first chamber (142) and the second chamber (144, the waist is in fluid communication with these chambers and therefore allows inflation fluid to pass).
With respect to claim 13, Maini further discloses wherein the second chamber (144 in Fig. 17A) is configured to collapse when the blood pressure in the pulmonary artery is lower than the amount of pressure exerted by the first chamber (142) on the inflation fluid (capable of performing this function since it’s a compliant balloon and because the claimed structure is identical to the disclosed structure).
With respect to claim 14, Maini further discloses wherein the second chamber (144 in Fig. 17A) is configured to expand when the blood pressure in the pulmonary artery is lower than the amount of pressure exerted by the first chamber (142) on the inflation fluid (capable of performing this function since it’s a compliant balloon and because the claimed structure is identical to the disclosed structure).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Widomski et al. (PGPub US 2005/0288706 A1) teaches an inflatable occluder (10 in Figs. 6F-G) comprising a catheter (36), a waist portion (see narrowed portion between 42 and 44), and two chambers (12a and 12b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771